United States Court of Appeals
                     For the First Circuit


No. 18-1966

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                     MARIO RAFAEL CASTILLO,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on November 25, 2020, is
amended as follows:

     On Page 30, lines 18-19, replace "was out of bounds for
sentencing purposes" with "should not have been considered in
analyzing which guidelines range applied"

     On Page 31, line 1, replace "sentence to be imposed on
Castillo" with "guideline sentencing range applicable to Castillo"